 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     SHELENE IRENE BRIGGS,
 7                                                         Case No.: 2:19-cv-01094-APG-NJK
            Plaintiff(s),
 8                                                                      ORDER
     v.
 9                                                                   (Docket No. 11)
     ANDREW M. SAUL,
10
            Defendant(s).
11
12         On January 8, 2020, the Court ordered Plaintiff’s counsel, Mr. Sackett, to show cause in
13 writing how the allegations in Plaintiff’s filed complaints—as to the timeliness of this action—are
14 consistent. See Docket No. 10. Mr. Sackett filed a declaration, purportedly clarifying the correct
15 relevant dates and stating that the inconsistency in Plaintiff’s filed complaints was inadvertent.
16 Docket No. 11 at 2. However, Mr. Sackett failed to file, along with his declaration or any of his
17 later filings, a copy of the letter from the Appeals Council to Plaintiff. Accordingly, the Court
18 ORDERS Mr. Sackett to file a copy of that letter no later than February 11, 2020.
19         IT IS SO ORDERED.
20         Dated: February 5, 2020
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                    1
